DISMISS; and Opinion Filed June 28, 2018.




                                                                     In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                          No. 05-17-01371-CV

                                                  ROSE JOHNSON, Appellant
                                                           V.
                                                  DALLAS COUNTY, Appellee

                                  On Appeal from the 191st Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. TX-16-00982

                                            MEMORANDUM OPINION
                                      Before Justices Francis, Fillmore, and Whitehill
                                               Opinion by Justice Fillmore
           Appellant’s brief in this case is overdue.1 By postcard dated May 7, 2018, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice.                                                    To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.




       1
         Appellant filed a docketing statement on December 8, 2017 indicating she had not requested a reporter’s record. By letter dated March 29,
2018, the court reporter verified appellant had not requested a reporter’s record. Therefore, the deadline for filing appellant’s brief was thirty days
after the clerk’s record was filed. See TEX. R. APP. P. 38.6.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




171371F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ROSE JOHNSON, Appellant                              On Appeal from the 191st Judicial District
                                                      Court, Dallas County, Texas
 No. 05-17-01371-CV         V.                        Trial Court Cause No. TX-16-00982.
                                                      Opinion delivered by Justice Fillmore.
 DALLAS COUNTY, Appellee                              Justices Francis and Whitehill participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DALLAS COUNTY recover its costs of this appeal from
appellant ROSE JOHNSON.


Judgment entered this 28th day of June, 2018.




                                                –3–